Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 9-11, 20, 25, 26, 35, 44, and 45 objected to because of the following informalities:
Claims 1, 2, 10, 11, 20, 25, 26, 44, and 45 each recites a “first vibration control mass” and/or a “second vibration control mass”. However, these are also called the “first mass” and the “second mass” in the claims, starting with Claim 1. Examiner suggests removing the terms “vibration control” from each instance after the first recitation in order to maintain consistency and avoid confusion.
Regarding Claim 9, where it reads in part “wherein at a first displacement angle of 0 degrees said first center of mass is coincident to said first mass axis” should instead read as “wherein [at a] when the first displacement angle [of] is 0 degrees said first center of mass is coincident to said first mass axis” to clarify that this is not a new “first displacement angle”.
Claims 11 and 45, each recite “said operational cycle” at the end of the claim. This should be corrected to “said operation cycle” as “an operation cycle” is what is recited earlier in each claim.
Claim 35 recites the limitation “bearings between said dual ring gear and said unit frame such that said dual ring gear can rotate relative to said unit frame, and bearings between said first Cg gear, said second Cg gear and said third Cg gear and said vibration control frame such that first Cg gear, said second Cg gear and said third Cg gear can rotate relative to said vibration control frame” twice. The second recitation should be deleted to remove duplicate limitations.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 15, 16, 19, 21, 24-26, 29-35, 41-43, 45, 46, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 4, 7, 15-16, 19, 21, and 46 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Each of: the relationship between the first Cg axis, second Cg axis, first mass axis and second mass axis in Claim 4; the relationship between the first displacement angle and second displacement angle in Claim 7; the relationship between the second mass rotational speed and first mass rotational speed, and between the second Cg rotational speed and first Cg rotational speed in Claim 15; the relationship between the second mass coupling speed ratio and first mass coupling speed ratio, and between the second Cg coupling speed ratio and first Cg coupling speed ratio in Claim 16; the speed differential in Claim 19; the relationship between the first support center of mass and first mass axis in Claim 21; and the relationship between the first Cg radial distance and first mass radial distance; has been rendered indefinite by the use of the term “substantially”.
Claim 24 recites in part, “The vibration suppression system set forth in claim 10, comprising: a rotary-wing aircraft having a plurality of rotor blades mounted to a rotor hub and driven about a central axis of rotation at an operational speed and in a rotational direction relative to a non-rotating body of said aircraft…”. It is unclear how the vibration suppression system of Claim 10 could comprise a rotary-wing aircraft. Therefore, Claim 24 is indefinite in scope. (Examiner’s note: Examiner recommends rewriting the preamble such that Claim 24 starts with “A rotary-wing aircraft comprising…”. Examiner also recommends including the limitation “the vibration suppression system of Claim 10” before the limitation “said unit frame supporting said control frame motor, said Cg motor and said mass motor”, in order to provide antecedent basis for the Cg motor and mass motor).
Claims 25-26, 29-35, and 41 are indefinite due to their dependency on Claim 24.
Claim 34 recites in part, “…said rotor hub, said unit frame, said geared output shaft rotationally coupled to said Cg rotor, said first gear, said third gear, and said second mass input driver each rotate in a first rotational direction and said vibration control frame, said dual ring gear, said second gear, and said first Cg input driver rotate…”. It is unclear which gears are being specified, as “first gear” could refer to the first mass gear, first Cg gear, or first ring gear; “second gear” could refer to the second mass gear, second Cg gear, or second ring gear; and “third gear” could refer to the third mass gear or third Cg gear. Therefore, Claim 34 is indefinite in scope.
Claim 35 is indefinite due to its dependency on Claim 34.
Claim 16 recites the limitation "said first motor rotational coupling between said mass rotor and said second mass input driver comprises a second mass coupling speed ratio" in line3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 is dependent upon claim 10, which is dependent on Claim 1. Nowhere in these claims is the first motor rotational coupling between a mass rotor and a second mass input driver. Claim 10 recites “a first motor rotational coupling between said mass rotor and said first mass input driver.” Therefore, Claim 16 is indefinite due to a lack of antecedent basis. 
Claim 32 recites the limitation " said second motor rotational coupling between said Cg rotor and said second Cg input driver comprises…” in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 32 is dependent upon Claim 24, and thus dependent on Claim 10 and Claim 1. Nowhere in these claims is the second motor rotational coupling between a Cg rotor and a second Cg input driver. Therefore, Claim 32 is indefinite due to a lack of antecedent basis.
Claims 33-35 are indefinite due to their dependency on Claim 32.
Claim 33 recites the limitation "said first motor rotational coupling between said mass rotor and said second mass input driver comprises a second mass coupling speed ratio" in line2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 33 is dependent upon claim 32, and thus dependent on Claims 24, 10, and 1. Nowhere in these claims is the first motor rotational coupling between a mass rotor and a second mass input driver. Claim 10 recites “a first motor rotational coupling between said mass rotor and said first mass input driver.” Therefore, Claim 33 is indefinite due to a lack of antecedent basis.
Claims 34-35 are indefinite due to their dependency on Claim 33.
Claim 16 at lines 7-8 recites the limitation “said second motor rotational coupling between said Cg rotor and said second Cg input driver.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. Claim 16 depends from claim 10, which introduces “a second motor rotational coupling between said Cg rotor and said first Cg input driver.” Claim 32 also recites “said second motor rotational coupling between said Cg rotor and said second Cg input driver” and is rejected for the same reason.
Claim 42 recites the limitation "said unit frame supporting said control frame motor, said Cg motor and said mass motor" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 42 is dependent upon claim 2, which is dependent on Claim 1. Nowhere in these claims is “a Cg motor” or “a mass motor” recited. Therefore, Claim 42 is indefinite due to a lack of antecedent basis.
Claim 43 recites the limitation "wherein …" in line2.  There is insufficient antecedent basis for this limitation in the claim. Claim 43 is dependent upon claim 42, which is dependent on Claim 2 and thus Claim 1. Nowhere in these claims is “a controller” recited. Therefore, Claim 43 is indefinite due to a lack of antecedent basis.
Claim 45 recites the limitation "said controller controls said first displacement angle…" in line2.  There is insufficient antecedent basis for this limitation in the claim. Claim 45 is dependent upon claim 44, which is dependent on Claim 1. Nowhere in these claims is “a controller” recited. Therefore, Claim 45 is indefinite due to a lack of antecedent basis.
Claim 50 recites the limitation "wherein said controller is supported by and rotates with said unit frame" in line2.  There is insufficient antecedent basis for this limitation in the claim. Claim 50 is dependent upon claim 10, which is dependent on Claim 1. Nowhere in these claims is “a unit frame” recited. Therefore, Claim 50 is indefinite due to a lack of antecedent basis.
Allowable Subject Matter
Claims 1-2, 9-11, 20, and 44 are objected to for formal matters, but otherwise allowable. Claims 8, 22-23, and 47-48 are allowed.
Claims 4,7,15-16,19,24-26,29-35,41-43,45-46 and 50 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The instant application is directed towards an unobvious improvement to vibration suppression systems. Hunter et al. (US 2016/0195161) is considered the closest prior art. Regarding claim 1, Hunter et al. teaches:
A vibration suppression system comprising: 
a first vibration control mass having a first center of mass (paragraphs 0032, 0033; Figs. 2A-2C #24 – imbalanced rotor as first vibration control mass);
a first Cg input driver rotationally coupled to said first mass such that said first center of mass rotates about a first Cg axis with selective rotation of said first Cg input driver about a first Cg input drive axis (paragraphs 0032, 0033; Figs. 2A-2C #28 – motor as first Cg input driver with first Cg input drive axis A1);
said first center of mass offset a first Cg radial distance from said first Cg axis (paragraphs 0033, 0037; Fig. 2A);
said first mass axis offset a first unit radial distance from a unit center axis (paragraph 0037; Figs. 2A-2C – first mass axis is identical to first Cg input drive axis A1, offset from unit center axis at center point Cp);
a second vibration control mass having a second center of mass (paragraphs 0032, 0033; Figs. 2A-2C #24 – imbalanced rotor as second vibration control mass);
a second Cg input driver rotationally coupled to said second mass such that said second center of mass rotates about a second Cg axis with selective rotation of said second Cg input driver about a second Cg input drive axis (paragraphs 0032, 0033; Figs. 2A-2C #28 – motor as second Cg input driver with second Cg input drive axis A2);
said second center of mass offset a second Cg radial distance from said second Cg axis (paragraphs 0033, 0037; Fig. 2A);
and said second mass axis offset a second unit radial distance from said unit center axis (paragraph 0037; Figs. 2A-2C – first mass axis is identical to first Cg input drive axis A1, offset from unit center axis at center point Cp); wherein said first vibration control mass and said second vibration control mass are controllable to produce a vibration control force vector having a controllable magnitude about said unit center axis (paragraphs 0031, 0034, 0038).
However, Hunter et al. fails to teach […]a first mass input driver rotationally coupled to said first mass such that said first Cg axis rotates about a first mass axis with selective rotation of said first mass input driver about a first mass input drive axis;
said first Cg axis offset a first mass radial distance from said first mass axis; 
said first center of mass having a selectively variable first displacement angle defined by the inclusive angle between a line extending between said first Cg axis and said first center of mass and a line extending between said first Cg axis and said first mass axis;[…]
[…]a second mass input driver rotationally coupled to said second mass such that said second Cg axis rotates about a second mass axis with selective rotation of said second mass input driver about a second mass input drive axis; 
said second Cg axis offset a second mass radial distance from said second mass axis;
said second center of mass having a selectively variable second displacement angle defined by the inclusive angle between a line extending between said second Cg axis and said second center of mass and a line extending between said second Cg axis and said second mass axis.
These limitations are important to the instant application as they act in conjunction with the rest of the vibration suppression system to oppose and cancel high levels of vibration. None of the known prior art, alone or in combination, teaches these additional limitations. Therefore, Claim 1 is allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi et al. (US 2017/0259911), Heath et al. (US 2021/0155341), and Jolly et al. (US 2006/0083617) each teaches a vibration suppression for rotary wing aircraft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745